 Case 19-40658        Doc 223    Filed 06/21/21 Entered 06/21/21 12:21:37           Desc Main
                                  Document     Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


In re:
                                                            Chapter 7
Scheherazade, Inc.                                          Case No. 19-40658

                              Debtor.


              APPLICATION FOR ALLOWANCE OF COMPENSATION BY
         TIBBLE & WESLER, CPA PC, ACCOUNTANT FOR CHAPTER 7 TRUSTEE


     Tibble & Wesler, CPA PC, now known as Wesler & Associates, CPA PC, by and through the

undersigned hereby moves the court for entry of an order approving its application for allowance

of compensation.

                                        JURISDICTION

          1.   The above-captioned case was commenced by the filing of a petition for relief under

chapter 7 on March 10, 2019. This court has jurisdiction over this application under 28 U.S.C.

§§ 157 and 1334, Bankruptcy Rule 5005 and Local Rule 1070-1. This application arises under 11

U.S.C. §§ 329, 330 and 331. This proceeding is a core proceeding and is filed pursuant to Local

Rules 2016-1 and 9013-4.

          APPLICANT’S APPOINTMENT AS ACCOUNTANT FOR THE TRUSTEE

          2.   On January 4, 2021, the court approved applicant’s employment as accountant for

the trustee. A copy of the order approving the trustee’s retention of applicant is attached as

Exhibit A.

          3.   In connection with its appointment as accountant for the trustee, applicant did not

receive a retainer.
Case 19-40658   Doc 223   Filed 06/21/21 Entered 06/21/21 12:21:37   Desc Main
                           Document     Page 2 of 5
 Case 19-40658               Doc 205
                                 223          Filed 01/04/21
                                                    06/21/21 Entered 01/04/21
                                                                       06/21/21 11:25:44
                                                                                12:21:37   Desc Main
                                               Document           1 of 5
                                                             Page 3    1



                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA


In Re:                                                                          Chapter 7
                                                                                Case No. 19-40658
Scheherazade, Inc.,

                                          Debtor.


                                                       ORDER



         The trustee’s application to employ Tibble & Wesler, CPA PC as her accountant came

before the court. Based on the application, the recommendation of the United States Trustee, and

11 U.S.C. §327,

         IT IS ORDERED: The employment is approved.


Date: January 4, 2021

                                                              /e/ Kathleen H. Sanberg
                                                              Kathleen H. Sanberg
                                                              United States Bankruptcy Judge
  127,&(2)(/(&7521,&(175<$1'
  ),/,1*25'(525-8'*0(17
  )LOHGDQG'RFNHW(QWU\PDGHRQ01/04/2021
  /RUL9RVHMSND&OHUNE\**




                                                                                                    Exhibit A
               Case 19-40658             Doc 223        Filed 06/21/21 Entered 06/21/21 12:21:37                           Desc Main
                                                         Document     Page 4 of 5

                                                           Statement of Services Rendered
                                                                 Scheherazade, Inc.
                                                                 Case No. 19-40658

                                       Work Performed                                            Individual       Date     Hours     Rate         Total
Initial review and discussion on case                                                       CW                  01/11/21    0.50   $ 275.00   $    137.50
Email to trustee requesting depreciation schedule and inventory listing                     CW                  01/12/21    0.10   $ 275.00   $     27.50
Discussion on case with staff                                                               CW                  01/12/21    0.25   $ 275.00   $     68.75
Preparation of financial statements                                                         KS                  01/19/21    2.25   $ 175.00   $    393.75
Wage reconciliation with W2                                                                 KS                  01/20/21    0.50   $ 175.00   $     87.50
Call with Mary from trustee's office regarding 1099s and W2s                                KS                  01/21/21    0.25   $ 175.00   $     43.75
Preparation of 2019 bankruptcy estate tax returns                                           KS                  02/01/21    2.00   $ 175.00   $    350.00
Preparation of financial statements                                                         KS                  02/04/21    1.00   $ 175.00   $    175.00
Preparation of financial statements                                                         KS                  02/17/21    2.50   $ 175.00   $    437.50
Preparation of financial statements                                                         KS                  02/23/21    3.50   $ 175.00   $    612.50
Preparation of bankruptcy estate tax returns                                                KS                  02/23/21    3.75   $ 175.00   $    656.25
Preparation of supplemental statement                                                       KS                  02/23/21    0.30   $ 175.00   $     52.50
Preparation of power of attorney form 2848                                                  KS                  02/25/21    0.67   $ 175.00   $    117.25
Review of power of attorney form 2848                                                       CW                  02/25/21    0.25   $ 275.00   $     68.75
Call with trustee regarding time period of tax returns and expenses                         CW                  03/04/21    0.25   $ 275.00   $     68.75
Discussion on case with staff                                                               CW                  03/04/21    0.25   $ 275.00   $     68.75
Review of inventory lists and email to trustees office regarding same                       KS                  03/04/21    0.75   $ 175.00   $    131.25
Preparation of extension                                                                    KS                  03/05/21    0.50   $ 175.00   $     87.50
Review of extension                                                                         CW                  03/05/21    0.10   $ 275.00   $     27.50
Electronic filing of extension                                                              KS                  03/05/21    0.20   $ 175.00   $     35.00
Discussion on case with staff regarding balance sheet and inventory                         CW                  03/05/21    0.25   $ 275.00   $     68.75
Preparation of financial statements                                                         KS                  03/22/21    1.45   $ 175.00   $    253.75
Analysis of inventory and cost of good sold and reconciliation of balance sheet             CW                  03/28/21    1.50   $ 275.00   $    412.50
Review of 2019 bankruptcy estate tax return                                                 CW                  03/31/21    1.00   $ 275.00   $    275.00
Review IRS notice and call to IRS                                                           CW                  04/20/21    0.50   $ 275.00   $    137.50
Preparation of 2020 bankruptcy estate tax returns                                           KS                  04/21/21    2.00   $ 175.00   $    350.00
Discussion on case with staff regarding inventory and expenses                              CW                  05/13/21    0.33   $ 275.00   $     90.75
Review of 2020 bankruptcy estate tax returns                                                CW                  05/13/21    1.00   $ 275.00   $    275.00
Preparation of 2021 bankruptcy estate tax returns                                           KS                  05/18/21    1.25   $ 175.00   $    218.75
Continued preparation of bankruptcy estate tax returns                                      KS                  05/19/21    1.25   $ 175.00   $    218.75
Review of bankruptcy estate tax returns                                                     CW                  05/19/21    0.50   $ 275.00   $    137.50
Continued preparation of bankruptcy estate tax returns                                      KS                  05/20/21    1.25   $ 175.00   $    218.75
Preparation of supplemental statement                                                       KS                  05/20/21    0.25   $ 175.00   $     43.75
Preparation of K-1 letters                                                                  KS                  05/20/21    0.25   $ 175.00   $     43.75
Preparation of bankruptcy estate tax returns                                                KS                  05/25/21    0.50   $ 175.00   $     87.50
Copy, compile, and mail/fax the bankruptcy estate tax returns to the appropriate Internal
Revenue Service branch including preparation and faxing of prompt determination to the
Insolvency Unit (3 years of federal and state returns)                                      SS                  Various    4.00    $ 125.00 $ 500.00
Cost including Postage, Software allocation and filing charges                                                                              $ 416.05


                                                                                            Breakdown
                                                                                            Total Hours                    37.15
                                                                                            Rendered Services                                 $ 6,979.25
                                                                                            Expenses                                          $ 416.05
                                                                                            Total Due                                         $ 7,395.30




                                                                                                                                        Exhibit B
Case 19-40658   Doc 223   Filed 06/21/21 Entered 06/21/21 12:21:37   Desc Main
                           Document     Page 5 of 5
